            Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 IRONWORKS PATENTS, LLC,                               Case No. 6:20-cv-252

               Plaintiff,
                                                       COMPLAINT FOR PATENT
 v.                                                    INFRINGEMENT AND
                                                       JURY TRIAL DEMANDED
 ONEPLUS TECHNOLOGY
 (SHENZHEN) CO., LTD.

               Defendant.


                                           COMPLAINT

       Plaintiff Ironworks Patents LLC (“Ironworks” or “Plaintiff”) files this Complaint for patent

infringement under the patent laws of the United States, Title 35 of the United States Code, against

Defendant OnePlus Technology (Shenzhen) Co., Ltd. (“OnePlus” or “Defendant”) that relates to

three U.S. patents owned by Ironworks: 6,850,150; 8,847,734; and 9,521,269 (collectively, the

“Patents-in-Suit”).

                                             PARTIES

       1.       Plaintiff Ironworks is a limited liability company organized under the laws of the

State of Illinois, with an office at 125 S. Clark St., 17th Floor, Chicago, Illinois 60603.

       2.       Defendant OnePlus is a corporation duly organized and existing under the laws of

China, with its principal place of business at 18F, Tairan Building, Block C, Tairan 8th Road,

Chegongmiao, Futian District Shenzhen, Guangdong, 518040, China. On information and belief,

OnePlus can be served with process at that address.

       3.       OnePlus makes, uses, imports, sells and offers for sale wireless mobile devices,

including smartphones.
             Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 2 of 27




        4.       OnePlus is ranked by independent industry analysts as a top-five phone

manufacturer in the United States.

                                  JURISDICTION AND VENUE

        5.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1, et seq., and more particularly 35 U.S.C. § 271.

        6.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        7.       Defendant OnePlus is subject to this Court’s general personal jurisdiction due at

least to its substantial business conducted in this District, including: its place of business (national

repair center) at 3918 Range Rd Ste B, Temple, Texas 76504. In addition, OnePlus has solicited

business in the State of Texas, transacted business within the State of Texas and attempted to

derive financial benefit from residents of the State of Texas in this District, including benefits

directly related to the instant patent infringement causes of action set forth herein; (ii) having

placed its products and services into the stream of commerce throughout the United States and

having been actively engaged in transacting business in Texas and in this District, and (iii) having

committed the complained of tortious acts in Texas and in this District.

        8.       OnePlus, directly and/or through subsidiaries and agents (including distributors,

retailers, and others), makes, imports, ships, distributes, offers for sale, sells, uses, and advertises

(including offering products and services through its website, https://www.oneplus.com, as well

as other retailers) its products and/or services in the United States, the State of Texas, and the

Western District of Texas.

        9.       OnePlus, directly and/or through its subsidiaries and agents (including distributors,

retailers, and others), has purposefully and voluntarily placed one or more of its infringing products




                                                   2
           Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 3 of 27




and/or services, as described below, into the stream of commerce with the expectation that they

will be purchased and used by consumers in the Western District of Texas. These infringing

products and/or services have been and continue to be purchased and used by consumers in the

Western District of Texas. OnePlus has committed acts of patent infringement within the State of

Texas and, more particularly, within the Western District of Texas.

         10.    Venue is proper in this District under 28 U.S.C. §§ 1391 (b) and (c) and 1400(b).

Defendant is subject to personal jurisdiction in this District, has transacted business in this District,

and has committed acts of patent infringement in this District.

         11.    Venue is proper as to OnePlus, which is organized under the laws of China, under

28 U.S.C. § 1391(c)(3), which provides that “a defendant not resident in the United States may be

sued in any judicial district, and the joinder of such a defendant shall be disregarded in determining

where the action may be brought with respect to other defendants.”

           BACKGROUND FACTS REGARDING THE IRONWORKS PATENTS

         12.    Ironworks is the owner of record and assignee of each of U.S. Patent Nos. 6,850,150

(“the ’150 Patent”); 8,847,734 (“the ’734 Patent”); and 9,521,269 (“the ’269 Patent”) (collectively

the “Patents-in-Suit”).

         13.    The ’150 Patent was originally filed by, and assigned to, Nokia Mobile Devices

Ltd. (“Nokia”). The ’734 Patent is a continuation of the ’150 Patent and the ’269 Patent is a

continuation the ’734 Patent.

         14.    Nokia is a Finnish multinational communications and information technology

company, and at one time was the world’s largest producer of mobile phones.

         15.    For example, the world’s first mobile phone satellite call was made on a Nokia

phone.




                                                   3
          Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 4 of 27




       16.     For more than 20 years, Nokia has defined many of the fundamental technologies

used in virtually all mobile devices and taken a leadership role in standards setting. As a result,

Nokia owns a leading share of essential patents for GSM, 3G radio and 4G LTE technologies.

These, together with other Nokia patents for Wi-Fi and video standards, form the core of Nokia’s

patent portfolio.

       17.     Between 1984 and 2014, Nokia has invested more than 50 billion Euros to create a

portfolio of 30,000 patents and patent applications. Nokia’s long history of innovation has resulted

in the company being awarded more than 30,000 patents in more than 10,000 patent families.

                      THE PATENTS-IN-SUIT AND CLAIMS-IN-SUIT

       18.      Ironworks has the exclusive right to sue and the exclusive right to recover damages

for infringement of the Patents-in-Suit during all relevant time periods.

       19.     On February 1, 2005, the ’150 Patent entitled “Portable Device” was duly and

legally issued by the USPTO.

       20.     On September 30, 2014, the ’734 Patent entitled “Method of giving the user

information, portable device, and computer program product” was duly and legally issued by the

USPTO.

       21.     On December 13, 2016, the ’269 Patent entitled “Method of giving the user

information and portable device” was duly and legally issued by the USPTO.

                           ONEPLUS’S INFRINGING PRODUCTS

       22.     OnePlus has been, and now is, directly infringing claims of the Patents-in-Suit

under 35 U.S.C. § 271(a) by making, using, offering for sale, selling, and/or importing the below

accused smartphones and other mobile wireless devices in this District and elsewhere in the United

States that include the systems claimed in the Patents-in-Suit.




                                                 4
          Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 5 of 27




       23.     OnePlus has been and now is inducing the direct infringement of claims of the

Patents-in-Suit pursuant to U.S.C. § 271(b) at least by one or more of making, using, offering for

sale, selling and/or importing the below accused smartphones in this District and elsewhere in the

United States that were designed and intended to be covered by the Patents-in-Suit. Further,

OnePlus has induced infringement by, for example, providing user guides and other support

materials and services to its users and by advertising features that are used, and benefits that are

achieved through use of the Patents-in-Suit.

       24.     Despite OnePlus’s awareness of the Patents-in-Suit, OnePlus has continued these

acts of inducement with specific intent to cause and encourage direct infringement of the Patents-

in-Suit with willful blindness that such activities occurred, are still occurring, and constitute direct

infringement of the Patents-in-Suit.

               ONEPLUS’S KNOWLEDGE OF THE PATENTS-IN-SUIT
          AND CONTINUED INFRINGEMENT DESPITE THAT KNOWLEDGE

       25.     The Patents-in-Suit were previously owned by MobileMedia Ideas, LLC (“MMI”).

MMI assigned the Patents-in-Suit to Ironworks in March 2017.

       26.     On May 23, 2019, counsel for Ironworks sent a letter to Mr. Bingo Hu, Legal

Director of OnePlus Technology Co. Ltd

       27.     The letter provided background information on the Ironworks patent portfolio,

including specific information about the Patents-in-Suit.

       28.     Counsel for Ironworks also provided claim charts that detailed OnePlus’

infringement of the Patents-in-Suit.

       29.     To Ironworks’ knowledge, OnePlus never raised any non-infringement defense

related to any of the Patents-in-Suit and never raised any prior art issues related to any of the

Patents-in-Suit.


                                                   5
          Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 6 of 27




       30.     OnePlus has not agreed to enter into a licensing agreement with MMI or Ironworks.

       31.     This Complaint serves as additional notice to OnePlus of the Patents-in-Suit and

the manner in which they are infringed.

       32.     Despite knowledge of the Patents-in-Suit and knowledge of the manner in which

the Patents-in-Suit are infringed as demonstrated in the provided claim charts, OnePlus has

continued to infringe, and/or induce the infringement of, the Patents-in-Suit.

               COUNT I: INFRINGEMENT OF U.S. PAT. 6,850,150 CLAIM 1

       33.     Ironworks Patents incorporates by reference the allegations set forth in paragraphs

1 to 32 of this Complaint as though set forth in full herein.

       34.     Claim 1 of the ’150 Patent provides:

 Preamble to         A portable device, comprising:
 Claim 1

 Element A           control means for monitoring and controlling the operation of the device;

 Element B           and a user interface which comprises alarm means for performing a silent
                     alarm producing a silent, invisible, tactile sensation in the user;

 Element C           wherein the control means are arranged to give the user abstract information
                     on multiple internal operational events of the device by using various alarm
                     patterns of silent, invisible sensations produced by the alarm means and
                     sensed by the user,

 Element D           the alarm patterns differing from one another such that at least one alarm
                     pattern characteristic sensed by the user varies, said abstract information
                     comprising a notification of a selected item on a menu of the user interface.


       35.     Defendant makes, uses, sells, offers for sale, and/or imports wireless mobile

devices, including mobile smartphones that are mobile stations (“Accused ’150 OnePlus

Devices”). Accused ’150 OnePlus Devices include, for example, at least OnePlus One, 2, X, 3,

3T, 5, 5T, 6, 6T, 7, 7 Pro, 7T, and 7T Pro devices.



                                                  6
          Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 7 of 27




        36.     Defendant has and continues to make, use, sell, import, and/or offer for sale the

Accused ’150 OnePlus Devices that meet each and every element of claim 1 of the ’150 Patent.

        37.     Accused ’150 OnePlus Devices are portable devices as described in this claim.

        38.     Accused ’150 OnePlus Devices include a control means (e.g., a microprocessor

with operating system software) for monitoring and controlling the operation of the device.

        39.     Accused ’150 OnePlus Devices include a user interface, which includes alarm

means (e.g., a vibration motor) for performing a silent alarm producing a silent, invisible, tactile

sensation (e.g., vibration) in the user.

        40.     Accused ’150 OnePlus Devices’ microprocessor and operating system are

arranged to give the user abstract information on multiple internal operational events of the

device by using various vibration patterns produced by the vibration motor and sensed by the

user.

        41.     Accused ’150 OnePlus Devices’ vibration patterns differ from one another so that

the vibration characteristics sensed by the user varies.

        42.     The various vibration patterns give OnePlus device users abstract information on

internal operational events of the device, including a notification of a selected item on a menu of

the user interface.

        43.     The technology claimed in claim 1 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

        44.     Defendant had knowledge of the ’150 Patent since at least May 2019.

        45.     Defendant directly infringes at least claim 1 of the ’150 Patent by manufacturing

and selling Accused ’150 OnePlus Devices.




                                                  7
          Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 8 of 27




       46.     Defendant makes, uses, and/or imports the Accused ’150 OnePlus Devices

knowing that Defendant has infringed and continues to infringe at least claim 1 of the ’150

Patent under 35 U.S.C. § 271(a) directly.

       47.     As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

              COUNT II: INFRINGEMENT OF U.S. PAT. 6,850,150 CLAIM 2

       48.     Ironworks reasserts and realleges paragraphs 1 through 47 of this Complaint as

though set forth fully here.

       49.     Claim 2 of the ’150 Patent provides:

   Element A       A portable device as claimed in claim 1, wherein the alarm means are a
                   vibrating alarm.


       50.     Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’150

OnePlus Devices that meet each and every element of claim 2 of the ’150 Patent.

       51.     Accused ’150 OnePlus Devices include alarm means that are a vibrating alarm.

       52.     The technology claimed in claim 2 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       53.     Defendant had knowledge of the ’150 Patent since at least May 2019.

       54.     Defendant directly infringes at least claim 2 of the ’150 Patent by manufacturing

and selling Accused ’150 OnePlus Devices.

       55.     As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

                                                 8
          Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 9 of 27




             COUNT III: INFRINGEMENT OF U.S. PAT. 6,850,150 CLAIM 10

       56.     Ironworks reasserts and realleges paragraphs 1 through 55 of this Complaint as

though set forth fully here.

       57.     Claim 10 of the ’150 Patent provides:

   Element A       A portable device as claimed in claim 1, wherein the portable device is a
                   subscriber terminal in a telecommunication system.


       58.     Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’150

OnePlus Devices that meet each and every element of claim 10 of the ’150 Patent.

       59.     Accused ’150 OnePlus Devices are subscriber terminals in a telecommunication

system.

       60.     The technology claimed in claim 10 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       61.     Defendant had knowledge of the ’150 Patent since at least May 2019.

       62.     Defendant directly infringes at least claim 10 of the ’150 Patent by manufacturing

and selling Accused ’150 OnePlus Devices.

       63.     As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

                COUNT IV: INFRINGEMENT OF PAT. 8,847,734 CLAIM 1

       64.     Ironworks Patents incorporates by reference the allegations set forth in paragraphs

1 to 63 of this Complaint as though set forth in full herein.

       65.     Claim 1 of the ’734 Patent provides:




                                                  9
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 10 of 27




     Preamble      A mobile station comprising:
     to Claim 1

     Element A a user interface configured to enable a user to control operation of the
               mobile station by manual input and to obtain information on the operation
               of the mobile station,

     Element B     a tactile alert device configured to generate a tactile vibration, and

     Element C     a control circuit configured to control the tactile alert device to generate a
                   first tactile vibration with a first pattern in response to a first event and a
                   second tactile vibration with a second pattern that is distinctly humanly
                   perceptibly different from the first pattern in response to a second event
                   different from the first event,

     Element D wherein one of the events is user entry of an incorrect personal
               identification number code.


        66.     OnePlus makes, uses, sells, offers for sale, and/or imports wireless mobile devices,

including mobile smartphones that are mobile stations (“Accused ’734 OnePlus Devices”).

Accused ’734 OnePlus Devices include, for example, at least OnePlus One, 2, X, 3, 3T, 5, 5T, 6,

6T, 7, 7 Pro, 7T, and 7T Pro devices that vibrate when an incorrect PIN or passcode is entered.

        67.     Accused ’734 OnePlus Devices are mobile stations as described in this claim.

        68.     Accused ’734 OnePlus Devices include a user interface that is configured to enable

a user to control operation of the mobile station by manual input (e.g., touching the touchscreen)

and to obtain information on the operation of the mobile station (e.g., when a phone call is

incoming).

        69.     Accused ’734 OnePlus Devices include a tactile alert device (e.g., a vibration

motor) configured to generate a tactile vibration.

        70.     Accused ’734 OnePlus Devices include a control circuit configured to control the

tactile alert device. The tactile alert device can generate a first tactile vibration with a first pattern

in response to a first event (e.g., an incoming call) and a second tactile vibration with a second


                                                   10
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 11 of 27




pattern that is distinctly humanly perceptibly different from the first pattern in response to a second

event (e.g., entry of an incorrect PIN).

       71.     Accused ’734 OnePlus Devices vibrate when an incorrect personal identification

number code (e.g., passcode) has been entered.

       72.     The technology claimed in claim 1 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       73.     OnePlus had knowledge of the ’734 Patent since at least May 2019.

       74.     OnePlus directly infringes at least claim 1 of the ’734 Patent by manufacturing and

selling Accused ’734 OnePlus Devices.

       75.     OnePlus makes, uses, and/or imports the Accused ’734 OnePlus Devices knowing

that OnePlus has infringed and continues to infringe at least claim 1 of the ’734 Patent under 35

U.S.C. § 271(a) directly.

       76.     As a direct and proximate result of OnePlus’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

                 COUNT V: INFRINGEMENT OF PAT. 8,847,734 CLAIM 2

       77.     Ironworks Patents incorporates by reference the allegations set forth in paragraphs

1 to 76 of this Complaint as though set forth in full herein.

       78.     Claim 2 of the ’734 Patent provides:

     Element A The mobile station of claim 1 wherein the mobile station is a mobile
               telephone.


       79.     OnePlus makes, uses, sells, offers for sale, and/or imports the Accused ’734

OnePlus Devices that meet each and every element of claim 2 of the ’734 Patent.

                                                  11
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 12 of 27




       80.     Accused ’734 OnePlus Devices are mobile telephones.

       81.     The technology claimed in claim 2 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       82.     OnePlus had knowledge of the ’734 Patent since at least May 2019.

       83.     OnePlus directly infringes at least claim 2 of the ’734 Patent by manufacturing and

selling Accused ’734 OnePlus Devices.

       84.     As a direct and proximate result of OnePlus’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

                 COUNT VI: INFRINGEMENT OF PAT. 8,847,734 CLAIM 3

       85.     Ironworks Patents incorporates by reference the allegations set forth in paragraphs

1 to 84 of this Complaint as though set forth in full herein.

       86.     Claim 3 of the ’734 Patent provides:

    Preamble       The mobile station of claim 1 further comprising:
    to Claim 3

    Element A a transceiver for generating a transmitted signal and handling a received
              signal, and

    Element B      an antenna coupled to the transceiver for receiving a wireless signal and for
                   transmitting a wireless signal.


       87.     OnePlus makes, uses, sells, offers for sale, and/or imports the Accused ’734

OnePlus Devices that meet each and every element of claim 3 of the ’734 Patent.

       88.     Accused ’734 OnePlus Devices include a transceiver for generating a transmitted

signal and handling a received signal, and an antenna coupled to the transceiver for receiving a




                                                 12
            Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 13 of 27




wireless signal and for transmitting a wireless signal.

           89.   The technology claimed in claim 3 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

           90.   OnePlus had knowledge of the ’734 Patent since at least May 2019.

           91.   OnePlus directly infringes at least claim 3 of the ’734 Patent by manufacturing and

selling Accused ’734 OnePlus Devices.

           92.   As a direct and proximate result of OnePlus’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

                 COUNT VII: INFRINGEMENT OF PAT. 8,847,734 CLAIM 4

           93.   Ironworks Patents incorporates by reference the allegations set forth in paragraphs

1 to 92 of this Complaint as though set forth in full herein.

           94.   Claim 4 of the ’734 Patent provides:

     Element A The mobile station of claim 1 further comprising a battery for supplying
               power to the mobile station.


           95.   OnePlus makes, uses, sells, offers for sale, and/or imports the Accused ’734

OnePlus Devices that meet each and every element of claim 4 of the ’734 Patent.

           96.   Accused ’734 OnePlus Devices include a battery for supplying power to the mobile

station.

           97.   The technology claimed in claim 4 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

           98.   OnePlus had knowledge of the ’734 Patent since at least May 2019.

                                                 13
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 14 of 27




       99.     OnePlus directly infringes at least claim 4 of the ’734 Patent by manufacturing and

selling Accused ’734 OnePlus Devices.

       100.    As a direct and proximate result of OnePlus’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

               COUNT VIII: INFRINGEMENT OF PAT. 8,847,734 CLAIM 5

       101.    Ironworks Patents incorporates by reference the allegations set forth in paragraphs

1 to 100 of this Complaint as though set forth in full herein.

       102.    Claim 5 of the ’734 Patent provides:

    Preamble       The mobile station of claim 1 wherein the user interface further comprises:
    to Claim 5

    Element A a flat panel display,

    Element B      a microphone configured to receive speech to be transmitted,

    Element C      a loudspeaker configured to generate sounds,

    Element D a camera, and

    Element E      a circuit configured to receive manual input of a user for manually
                   controlling the operation of the mobile station.


       103.    OnePlus makes, uses, sells, offers for sale, and/or imports the Accused ’734

OnePlus Devices that meet each and every element of claim 5 of the ’734 Patent.

       104.    Accused ’734 OnePlus Devices include a flat panel display, a microphone

configured to receive speech to be transmitted, a loudspeaker configured to generate sounds, a

camera, and a circuit configured to receive manual input of a user for manually controlling the

operation of the mobile station.

       105.    The technology claimed in claim 5 was not well understood, routine, or


                                                 14
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 15 of 27




conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       106.    OnePlus had knowledge of the ’734 Patent since at least May 2019.

       107.    OnePlus directly infringes at least claim 5 of the ’734 Patent by manufacturing and

selling Accused ’734 OnePlus Devices.

       108.    As a direct and proximate result of OnePlus’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

                 COUNT IX: INFRINGEMENT OF PAT. 8,847,734 CLAIM 6

       109.    Ironworks Patents incorporates by reference the allegations set forth in paragraphs

1 to 108 of this Complaint as though set forth in full herein.

       110.    Claim 6 of the ’734 Patent provides:

    Preamble       The mobile station of claim 1 wherein the control circuit further comprises:
    to Claim 6

    Element A a microprocessor, and

    Element B      software executed by the microprocessor.


       111.    OnePlus makes, uses, sells, offers for sale, and/or imports the Accused ’734

OnePlus Devices that meet each and every element of claim 6 of the ’734 Patent.

       112.    Accused ’734 OnePlus Devices include a control circuit, which includes a

microprocessor, and software executed by the microprocessor.

       113.    The technology claimed in claim 6 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.




                                                 15
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 16 of 27




       114.    OnePlus had knowledge of the ’734 Patent since at least May 2019.

       115.    OnePlus directly infringes at least claim 6 of the ’734 Patent by manufacturing and

selling Accused ’734 OnePlus Devices.

       116.    As a direct and proximate result of OnePlus’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

                 COUNT X: INFRINGEMENT OF PAT. 8,847,734 CLAIM 7

       117.    Ironworks Patents incorporates by reference the allegations set forth in paragraphs

1 to 116 of this Complaint as though set forth in full herein.

       118.    Claim 7 of the ’734 Patent provides:

     Element A The mobile station of claim 1 where the control circuit is configured to
               monitor and control operation of the mobile station, to monitor and control
               the operation of the user interface and to control the operation of the tactile
               alert device.


       119.    OnePlus makes, uses, sells, offers for sale, and/or imports the Accused ’734

OnePlus Devices that meet each and every element of claim 7 of the ’734 Patent.

       120.    Accused ’734 OnePlus Devices include a control circuit configured to monitor and

control operation of the mobile station, to monitor and control the operation of the user interface,

and to control the operation of the tactile alert device.

       121.    The technology claimed in claim 7 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       122.    OnePlus had knowledge of the ’734 Patent since at least May 2019.

       123.    OnePlus directly infringes at least claim 7 of the ’734 Patent by manufacturing and

selling Accused ’734 OnePlus Devices.

                                                  16
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 17 of 27




       124.    As a direct and proximate result of OnePlus’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

              COUNT XI: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 1

       125.    Ironworks reasserts and realleges paragraphs 1 through 124 of this Complaint as

though set forth fully here.

       126.    Claim 1 of the ’269 Patent provides:

   Preamble to A mobile station comprising:
   Claim 1

   Element A       a user interface configured to enable a user to control operation of the mobile
                   station by manual input and to obtain information on the operation of the
                   mobile station,

   Element B       a tactile alert device configured to generate a tactile vibration, and

   Element C       a control circuit configured to control the tactile alert device to generate a
                   first tactile vibration with a first pattern in response to a first event and a
                   second tactile vibration with a second pattern that is distinctly humanly
                   perceptibly different from the first pattern in response to a second event
                   different from the first event,

   Element D       wherein the first event is correct user manual input.


       127.    Defendant makes, uses, sells, offers for sale, and/or imports wireless mobile

devices, including mobile smartphones that are mobile stations (“Accused ’269 OnePlus

Devices”). The Accused ’269 OnePlus Devices include, for example, at least OnePlus One, 2, X,

3, 3T, 5, 5T, 6, 6T, 7, 7 Pro, 7T, and 7T Pro devices.

       128.    Defendant has and continues to make, use, sell, import, and/or offer for sale the

Accused ’269 OnePlus Devices that meet each and every element of claim 1 of the ’269 Patent.

       129.    Accused ’269 OnePlus Devices are mobile stations.



                                                  17
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 18 of 27




        130.    Accused ’269 OnePlus Devices include a user interface configured to enable a user

to control operation of the mobile station by manual input and to obtain information on the

operation of the mobile station.

        131.    Accused ’269 OnePlus Devices include a tactile alert device (e.g., a vibration

motor) configured to generate a tactile vibration.

        132.    Accused ’269 OnePlus Devices include a control circuit configured to control the

tactile alert device to generate a first tactile vibration with a first pattern in response to a first event

(e.g., a fingerprint scan) and a second tactile vibration with a second pattern that is distinctly

humanly perceptibly different from the first pattern in response to a second event (e.g., an incoming

phone call) different from the first event.

        133.    The first event is correct user manual input.

        134.    The technology claimed in claim 1 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

        135.    OnePlus had knowledge of the ’269 Patent since at least May 2019.

        136.    Defendant directly infringes at least claim 1 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

        137.    Defendant makes, uses, and/or imports the Accused ’269 OnePlus Devices

knowing that Defendant has infringed and continues to infringe at least claim 1 of the ’269 Patent

under 35 U.S.C. § 271(a) directly.

        138.    As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.




                                                    18
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 19 of 27




              COUNT XII: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 5

       139.     Ironworks reasserts and realleges paragraphs 1 through 138 of this Complaint as

though set forth fully here.

       140.     Claim 5 of the ’269 Patent provides:

   Element A       The mobile station of claim 1, wherein the second event is an incoming call.


       141.     Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’269

OnePlus Devices that meet each and every element of claim 5 of the ’269 Patent.

       142.     Accused ’269 OnePlus Devices generate a second tactile vibration with a second

pattern in response to an incoming call.

       143.     The technology claimed in claim 5 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       144.     OnePlus had knowledge of the ’269 Patent since at least May 2019.

       145.     Defendant directly infringes at least claim 5 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

       146.     As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

              COUNT XIII: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 9

       147.     Ironworks reasserts and realleges paragraphs 1 through 146 of this Complaint as

though set forth fully here.

       148.     Claim 9 of the ’269 Patent provides:

   Element A       The mobile station of claim 1, wherein the mobile station is a mobile


                                                 19
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 20 of 27




                   telephone.


       149.    Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’269

OnePlus Devices that meet each and every element of claim 9 of the ’269 Patent.

       150.    Accused ’269 OnePlus Devices are mobile telephones.

       151.    The technology claimed in claim 9 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       152.    OnePlus had knowledge of the ’269 Patent since at least May 2019.

       153.    Defendant directly infringes at least claim 9 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

       154.    As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

            COUNT XIV: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 10

       155.    Ironworks reasserts and realleges paragraphs 1 through 154 of this Complaint as

though set forth fully here.

       156.    Claim 10 of the ’269 Patent provides:

   Preamble to The mobile station of claim 1 further comprising:
   Claim 10

   Element A        a transceiver configured to generate a transmitted signal and to handle a
                    received signal, and

   Element B        an antenna coupled to the transceiver and configured to receive a first
                    wireless signal as the received signal and to transmit the transmitted signal
                    as a second wireless signal.


       157.    Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’269

                                                 20
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 21 of 27




OnePlus Devices that meet each and every element of claim 10 of the ’269 Patent.

       158.     Accused ’269 OnePlus Devices include a transceiver configured to generate a

transmitted signal and to handle a received signal.

       159.     Accused ’269 OnePlus Devices include an antenna coupled to the transceiver and

configured to receive a first wireless signal as the received signal and to transmit the transmitted

signal as a second wireless signal.

       160.     The technology claimed in claim 10 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       161.     OnePlus had knowledge of the ’269 Patent since at least May 2019.

       162.     Defendant directly infringes at least claim 10 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

       163.     As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

              COUNT XV: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 11

       164.     Ironworks reasserts and realleges paragraphs 1 through 163 of this Complaint as

though set forth fully here.

       165.     Claim 11 of the ’269 Patent provides:

   Element A       The mobile station of claim 1 further comprising a battery configured to
                   supply power to the mobile station.


       166.     Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’269

OnePlus Devices that meet each and every element of claim 11 of the ’269 Patent.

       167.     Accused ’269 OnePlus Devices include a battery configured to supply power to the

                                                21
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 22 of 27




mobile station.

       168.       The technology claimed in claim 11 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       169.       OnePlus had knowledge of the ’269 Patent since at least May 2019.

       170.       Defendant directly infringes at least claim 11 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

       171.       As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

            COUNT XVI: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 12

       172.       Ironworks reasserts and realleges paragraphs 1 through 171 of this Complaint as

though set forth fully here.

       173.       Claim 12 of the ’269 Patent provides:

   Preamble to The mobile station of claim 1, wherein the user interface comprises:
   Claim 12

   Element A         a flat panel display,

   Element B         a microphone configured to receive speech to be transmitted,

   Element C         a loudspeaker configured to generate sounds,

   Element D         a camera, and

   Element E         a circuit configured to receive manual input of a user for manually
                     controlling the operation of the mobile station.


       174.       Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’269

OnePlus Devices that meet each and every element of claim 12 of the ’269 Patent.


                                                  22
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 23 of 27




       175.    The user interfaces of the Accused ’269 OnePlus Devices include a flat panel

display, a microphone configured to receive speech to be transmitted, a loudspeaker configured to

generate sounds, a camera, and a circuit configured to receive manual input of a user for manually

controlling the operation of the mobile station.

       176.     The technology claimed in claim 12 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       177.    OnePlus had knowledge of the ’269 Patent since at least May 2019.

       178.    Defendant directly infringes at least claim 12 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

       179.    As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

           COUNT XVII: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 13

       180.    Ironworks reasserts and realleges paragraphs 1 through 179 of this Complaint as

though set forth fully here.

       181.    Claim 13 of the ’269 Patent provides:

   Preamble to The mobile station of claim 1, wherein the control circuit further comprises:
   Claim 13

   Element A       a microprocessor, and

   Element B       software executed by the microprocessor.


       182.    Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’269

OnePlus Devices that meet each and every element of claim 13 of the ’269 Patent.




                                                   23
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 24 of 27




       183.    The control circuits of the Accused ’269 OnePlus Devices include a microprocessor

and software executed by the microprocessor.

       184.     The technology claimed in claim 13 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       185.    OnePlus had knowledge of the ’269 Patent since at least May 2019.

       186.    Defendant directly infringes at least claim 13 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

       187.    As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

           COUNT XVIII: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 17

       188.    Ironworks reasserts and realleges paragraphs 1 through 187 of this Complaint as

though set forth fully here.

       189.    Claim 17 of the ’269 Patent provides:

   Element A       The mobile station of claim 1, wherein the first vibration provides user
                   feedback at the time that the first event has occurred.


       190.    Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’269

OnePlus Devices that meet each and every element of claim 17 of the ’269 Patent.

       191.    Accused ’269 OnePlus Devices generate the first vibration, which provides user

feedback at the time that the first event has occurred.

       192.    The technology claimed in claim 17 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

                                                 24
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 25 of 27




       193.    OnePlus had knowledge of the ’269 Patent since at least May 2019.

       194.    Defendant directly infringes at least claim 17 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

       195.    As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

sustain damages.

            COUNT XIX: INFRINGEMENT OF U.S. PAT. 9,521,269 CLAIM 18

       196.    Ironworks reasserts and realleges paragraphs 1 through 195 of this Complaint as

though set forth fully here.

       197.    Claim 18 of the ’269 Patent provides:

   Element A       The mobile station of claim 1, wherein the first event is correct user manual
                   input at the user interface.


       198.    Defendant makes, uses, sells, offers for sale, and/or imports the Accused ’269

OnePlus Devices that meet each and every element of claim 18 of the ’269 Patent.

       199.    Accused ’269 OnePlus Devices generate a tactile vibration in response to correct

user manual input at the user interface.

       200.    The technology claimed in claim 18 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       201.    OnePlus had knowledge of the ’269 Patent since at least May 2019.

       202.    Defendant directly infringes at least claim 18 of the ’269 Patent by manufacturing

and selling Accused ’269 OnePlus Devices.

       203.    As a direct and proximate result of Defendant’s acts of patent infringement,

Ironworks Patents has been and continues to be injured and has sustained and will continue to

                                                 25
         Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 26 of 27




sustain damages.

                                 WILLFUL INFRINGEMENT

       204.    OnePlus has infringed and continues to infringe the above identified claims of each

of the Patents-in-Suit despite its knowledge of the ’150, ’734, and ’269 Patents and how OnePlus

devices infringe claims of those Patents since at least as early as May 2019 and despite the

objectively high likelihood that its actions constitute patent infringement.

       205.    OnePlus’s infringement of the Patents-in-Suit is willful and deliberate and its

actions constitute egregious misconduct, including refusing to take a license, refusing to negotiate

in good faith, and having knowledge of the Patents-in-Suit and notice of the infringement but

having no reasonable factual basis for non-infringement or invalidity. This willful misconduct by

OnePlus entitles Ironworks to enhanced damages under 35 U.S.C. § 284 and to attorneys’ fees and

costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                        JURY DEMAND

       Ironworks demands a trial by jury on all issues that may be so tried.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Ironworks requests that this Court enter judgment in its favor and

against Defendant OnePlus as follows:

       A.      Adjudging, finding, and declaring that OnePlus has infringed the above-identified

claims of each of the Patents-in-Suit under 35 U.S.C. § 271;

       B.      Awarding the past and future damages arising out of OnePlus’s infringement of the

Patents-in-Suit to Ironworks in an amount no less than a reasonable royalty, together with

prejudgment and post-judgment interest, in an amount according to proof;




                                                 26
        Case 6:20-cv-00252-ADA Document 1 Filed 03/31/20 Page 27 of 27




       C.     Adjudging, finding, and declaring that OnePlus’s infringement is willful and

awarding enhanced damages and fees as a result of that willfulness under 35 U.S.C. § 284;

       D.     Adjudging, finding, and declaring that the Patents-in-Suit are valid and enforceable;

       E.     Awarding attorney’s fees, costs, or other damages pursuant to 35 U.S.C. §§ 284 or

285 or as otherwise permitted by law; and

       F.     Granting Ironworks such other further relief as is just and proper, or as the Court

deems appropriate.




DATED: March 31, 2020
                                            Respectfully submitted,

                                            /s/ Alison Aubry Richards
                                            Alison Aubry Richards
                                            IL Bar # 6285669 (also admitted in WD Texas)
                                            arichards@giplg.com
                                            Global IP Law Group, LLC
                                            55 West Monroe Street, Suite 3400
                                            Chicago, IL 60603
                                            (312) 241-1500

                                            Attorney for Plaintiff Ironworks Patents, LLC




                                               27
